Citation Nr: 1753239	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left hand disability, to include as secondary to a left fifth finger disability.

2.  Entitlement to service connection for a left hand disability, to include as secondary to a left fifth finger disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The issue of entitlement to service connection for a left hand disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 2001 rating decision denied service connection for a left hand disability.  The Veteran was notified of that decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the November 2001 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left hand disability, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied a claim for service connection for a left hand disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a left hand disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c), (d) (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a left hand disability was originally denied in a November 2001 rating decision because there was no evidence of treatment for a left hand condition in service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2017).  Thus, the decision became final.

The pertinent evidence received since the November 2001 denial includes the Veteran's testimony at a January 2017 Board hearing that he has had left hand problems since he incurred an injury to the left fifth finger and the subsequent surgery to fuse the joint during active service.  The Veteran's lay testimony at his hearing and medical evidence from private physicians indicates that the Veteran's left hand disability may be related to active service.

Presuming the credibility of the new evidence, the record now indicates that the Veteran's left hand disability may have been caused or aggravated by active service or a service-connected disability.  That evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a left hand disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


ORDER

New and material evidence having been received, the claim for service connection for a left hand disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran contends that he is entitled to service connection for a left hand disability as caused or aggravated by active service or a service-connected disability, specifically the injury he suffered to the left fifth finger proximal interphalangeal joint and the subsequent in-service surgery to fuse the joint.

The Veteran's June 1961 entrance examination indicates that both hands were normal.  The Veteran's June 1965 separation examination report notes that in December 1964 he incurred an in-service injury to the left fifth finger proximal interphalangeal joint.  A February 1965 medical treatment report indicates that any attempt to repair the joint would be unsuccessful and recommended surgery to fuse the joint, which occurred in the same month.

A November 2001 rating decision established service connection for a left fifth finger disability, but denied service connection for a left hand disability as not being incurred or caused by service.  An October 2005 rating decision again denied service connection for a left hand disability because new and material evidence was not submitted.

A September 2009 private treatment record suggests that the Veteran's left hand disability was due to the left fifth finger injury incurred in service.

According to a November 2011 VA examination report, the Veteran was diagnosed as having degenerative or traumatic osteoarthritis in both hands.  However, the examiner determined that the pain, swelling, and decreased strength in the left hand and wrist were not secondary to the in-service left finger injury, but due to the development of arthritis.

An August 2012 a private examination report indicates that the Veteran was diagnosed with severe arthritis in the left wrist radioscaphoid joint, bone on bone. The examiner also found significant tenderness in that joint.  The examiner reported that the Veteran had left hand pain for over 20 years.  A radiology report of the left wrist indicated severe degenerative changes.

At the January 2017 hearing, the Veteran reported that he had had pain and swelling of the left wrist and across the back of the entire left hand since the left finger injury and surgery.  He also indicated that he took medication for pain and arthritis.

The Board finds the November 2011 examination report to be incomplete for appellate review of the claim.  When the VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  A medical opinion must support the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When the record leaves an issue in doubt, it is the Board's duty to remand for further development.

While the VA examiner opined that arthritis caused the pain, swelling, and decreased strength in the Veteran's left hand, the examiner did not provide any analysis or conclusion with regard to whether the left hand disability had been aggravated by the service-connected left fifth finger injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  Disabilities that are aggravated by a service-connected condition may be service connected.  38 C.F.R. § 3.310 (2017).  Further, the examiner did not address a September 2009 private treatment record appearing to suggest that the Veteran's left hand disability was caused by the service-connected left fifth finger injury.  Consequently, remand is required for a new medical opinion and further review of the record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by an orthopedist, or another appropriate examiner, to determine the nature and likely etiology of any left hand disability, and in particular whether or not any disability is directly related to (was incurred during) service, or was caused or aggravated by the service-connected left fifth finger disability.  The examiner must review the record and should note that review in the report.  The examiner must include the rationale with all opinions, citing to supporting factual data as appropriate.  Based on examination, interview of the Veteran, and review of the records, the examiner should provide opinions that respond to the following:

(a)  Diagnose all left hand disabilities shown by the record during the pendency of the claim. 

(b)  Identify the likely etiology for each left hand disability diagnosed and specifically opine whether it is at least as likely as not ( 50 percent or greater probability) that each left hand disability was incurred in service, to include concurrent with the service-connected left fifth finger injury. 

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that each left hand disability was caused by the service-connected left fifth finger disability. 

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that each left hand disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left fifth finger disability.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


